Case 3:17-cv-02183-MEM Document 61-7 Filed 08/19/20 Page 1 of 2

Exhibit G
Mazzoni KAR Pa EVA RAY Rosuen ee Bh endl AT OBIT 9/20 Page 2 of 2 Page 1 of 1

Gmail Christopher Szewczyk <cjs@mkpvlaw.com>

 

 

Stoud v. Susquehanna County

 

Gerard Karam <gmk@mkpvlaw.com> Sun, Aug 16, 2020 at 9:23 AM
To: Jaime Hailstone <jhailstone@kbh-law.com>
Cc: Christopher Szewczyk <cjs@mkpviaw.com>, MARI BURKE <mburke1077@aol.com>

Jamie, Below you will find the email that was forwarded to you requesting additional discovery based on
Attorney Giangreco’s complaint. You will note the email states that our motion for additional discovery will
be consistent with the contents of our email. After your review of this email and a conversation with the
undersigned You agreed to concur with our motion. We filed said motion with contents consistent with our
email. Judge Mannion signed said order on 07/24/2020. You had no comment or objections until we
requested to get the discovery started. While | understand your objections regarding attorney privilege and
indeed will respect said objections | believe your claim not to produce your clients for non privileged
questions to be disingenuous.

Attorney Giangreco’s complaint has made relevant many non privileged questions of your clients that |
would like to have answered prior to trial. That was the whole purpose of obtaining the order. Indeed in our
conversation you agreed to additional discovery of these witnesses due to the Giangreco complaint.

| have provided you with proposed dates for depositions. | ask that you reconsider your position of not
producing your witnesses. | assure you | will not delve into privileged areas with Commissioner Arnold or
Hall. lf we do not hear hear from you by end of business on 08/18/20 we will assume you will not produce
your clients. At that time we will have no alternative but to seek a motion to compel with a request for

attorney fees.
| would hope we could avoid this and simply abide by our agreement and the Court's order. Looking

forward to hearing from you. Jerry
Sent from my iPad

Gerard M. Karam

Begin forwarded message:

From: "Gerard M. Karam" <gmk@mkpviaw.com>
Date: July 23, 2020 at 10:03:49 AM EDT

To: Jaime Hailstone <jhailstone@kbh-law.com>
Ce: Christopher Szewczyk <cjs@mkpviaw.com>
Subject: Stoud v. Susquehanna County

[Quoted text hidden}

 

MG Susq Lawsuit.pdf
186K

https://mail.google.com/mail/u/0?7ik=f15 1663bc6&view=pt&search=all&permmsgid=mse-.,. 8/17/2020

 
